In a medical malpractice action, defendant appeals from a judgment of the Supreme Court, Kings County (Shaw, J.), entered August 6, 1981, which was in favor of the plaintiff in the principal sum of *846$500,000, upon a jury verdict. Judgment reversed, on the law, without costs or disbursements, and new trial granted on the issue of damages only, unless within 30 days after service upon plaintiff of a copy of the order to be made hereon, with notice of entry, plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict in his favor to the principal sum of $350,000, in which event the judgment in his favor, as so reduced and amended, is affirmed, without costs or disbursements. The verdict was excessive to the extent indicated. We have considered defendant’s other arguments for reversal and find them without merit. Lazer, J. P., Mangano and Weinstein, JJ., concur; Gibbons, J., dissents and votes to affirm the judgment.